 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT C7OURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        TYLER G. MILLER,                                       CASE NO. 19-5308 RJB
11
                                    Plaintiff,                 ORDER ON DEFENDANT’S
12              v.                                             MOTION TO DISMISS AND
                                                               PLAINTIFF’S MOTION TO
13      STATE OF WASHINGTON,                                   AMEND
14                                  Defendant.

15

16          This matter comes before the Court on the State of Washington’s Motion to Dismiss

17   (Dkt. 9), the Plaintiff’s Motion for Leave of the Court to File a Response to the State’s Reply

18   (Dkt. 15), and the Plaintiff’s Motion to Amend Civil Complaint (Dkt. 10). The Court has

19   considered the pleadings filed in support of and in opposition to the motions and the file herein.

20          In this case, the Plaintiff seeks a declaration from the Court that RCW § 29A.56.300A,

21   relating to the State’s proposed alternative process of allocating its electoral votes for president,

22   is unconstitutional. Dkt. 1. The State now moves to dismiss the Complaint for lack of subject

23   matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) and because the State is immune from suit

24   in federal court pursuant to the Eleventh Amendment to the U.S. Constitution. Dkt. 9. The


     ORDER ON DEFENDANT’S MOTION TO DISMISS AND PLAINTIFF’S MOTION TO AMEND - 1
 1   Plaintiff moves to amend his complaint. Dkt. 10. For the reasons provided below, Plaintiff’s

 2   Motion for Leave of the Court to File a Response to the State’s Reply (Dkt. 15) should be

 3   granted, the State’s motion to dismiss (Dkt. 9) should be granted, the Plaintiff’s motion to amend

 4   (Dkt. 10) should be denied, and the case dismissed.

 5                           I.      FACTS AND PROCEDURAL HISTORY

 6      A. FACTS

 7      On July 26, 2009, Washington State joined the National Popular Vote Interstate Compact,

 8   with the adoption of RCW § 29A.56.300. Under this statute, Washington’s electoral votes for

 9   president and vice president could be tied to the national popular vote. RCW § 29A.56.300.

10   Parties do not dispute that the process described in RCW § 29A.56.300 has not been followed.

11   RCW § 29A.56.300 provides that it “shall take effect when states cumulatively possessing a

12   majority of the electoral votes have enacted this agreement in substantially the same form and

13   the enactments by such states have taken effect in each state.” Id. Further, there are no

14   allegations regarding when the process might be followed.

15      On March 15, 2019, a bill was introduced in the Washington State Legislature to repeal

16   RCW § 29A.56.300 and to withdraw from the interstate compact to elect the president by

17   national popular vote, which is at issue here. 2019 Washington House Bill No. 2146,

18   Washington Sixty-Sixth Legislature - 2019 Regular Session. The bill has been referred to

19   committee. Id.

20      B. PROCEDURAL HISTORY

21          The Plaintiff filed his complaint on April 19, 2019, he alleges that RCW § 29A.56.300

22   “violates Article 1, § 10, cl. 3 of the Constitution by entering Washington into a compact

23   agreement with other states that increases the political power of the member-states over non-

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS AND PLAINTIFF’S MOTION TO AMEND - 2
 1   member states.” Dkt. 1, at 3. He maintains that “[i]t proscribes a method of Elector selection

 2   which violates the rights citizens in both member and non-member states protected under Article

 3   4, § 2, cl. 1 and Amendment 14, § 1.” Id.

 4          In his proposed amended complaint, the Plaintiff additionally maintains that RCW §

 5   29A.56.300 harms him because:

 6          1) It requires that Mr. Miller have an elective franchise role in the selection of State
            Electors via a state-wide popular vote and then directs that the State disregard the
 7          results of that election, and Mr. Miller’s vote, when actually appointing the Electors.
            2) It grants the citizens of other States the right of suffrage in Washington State while
 8          granting no reciprocal suffrage to Mr. Miller or other Washington citizens. 3) It
            requires that the State give privilege to the votes of non-citizens over that of Mr.
 9          Miller and other Washington citizens in the appointment of the State’s Presidential
            Electors. 4) It dilutes Mr. Miller’s suffrage by expanding the body politic of the
10          electorate beyond Washington State lines of sovereignty and jurisdiction, creating a
            Federal Voting Class that encroaches upon Federal authority. 5) It allows the laws of
11          other States concerning, inter alia, elector qualifications to alter and control the laws
            of Washington State against the will and without the consent of the citizens of
            Washington State.
12
     Dkt. 10-1, at 3-4. In addition to the constitutional provisions referenced above, the Plaintiff lists
13
     “Article 2, § 1, cl. 2,” “Amendment 14 § 2,” “28 U.S.C. 1331, 1343, 1357; and 42 U.S.C. 1983,
14
     1985, and 1988” as being “at issue in this case.” Id.
15
            The Plaintiff seeks a declaration that RCW § 29A.56.300 is unconstitutional and that it
16
     “be struck from the Revised Code of Washington.” Dkt. 1 and 10-1.
17
        C. PENDING MOTIONS
18
            The State of Washington moves to dismiss the Complaint, arguing that the case is not
19
     justiciable because the Plaintiff lacks standing, his concerns relating to future elections are not
20
     ripe, and the Eleventh Amendment bars the case. Dkt. 9. The Plaintiff responds and opposes the
21
     motion. Dkt. 11. After the State filed its Reply (Dkt. 13), the Plaintiff filed a motion to file a
22
     response to the State’s reply (Dkt. 15) and attached a proposed Response to Defendant’s Reply
23
     (Dkt. 15-1).
24


     ORDER ON DEFENDANT’S MOTION TO DISMISS AND PLAINTIFF’S MOTION TO AMEND - 3
 1          The Plaintiff also moves to amend his complaint (Dkt. 10) and attaches a proposed

 2   amended complaint (Dkt. 10-1). The State responds and argues that the proposed amended

 3   complaint suffers from the same jurisdictional defects found in the original complaint. Dkt. 12.

 4   The Plaintiff filed a reply (Dkt. 14) and the motions are ripe for review.

 5      D. ORGANIZATION OF OPINION

 6          This opinion will first consider Plaintiff’s motion to file a response to the State’s reply

 7   (Dkt. 15), then repeat the standard on both the motion to dismiss and motion for leave to amend a

 8   complaint. It will go on to address the motion to dismiss and motion for leave to amend the

 9   complaint in the context of whether the Plaintiff has established standing and whether the case is

10   ripe for review.

11                                            II.     DISCUSSION

12          A. CONSIDERATION OF PLAINTIFF’S RESPONSE TO THE STATE’S REPLY

13          While ordinarily not allowed under the Federal Rules of Civil Procedure or the Local

14   Rules of the Western District of Washington, the Plaintiff’s motion for leave of Court to file a

15   response to the State’s reply (Dkt. 15) should be granted. To fully consider all issues in the case,

16   the Court considered the Plaintiff’s additional pleading (Dkt. 15-1).

17          B. STANDARD FOR MOTION TO DISMISS

18          A complaint must be dismissed under Fed. R. Civ. P. 12(b)(1) if, considering the factual

19   allegations in the light most favorable to the plaintiff, the action: (1) does not arise under the

20   Constitution, laws, or treaties of the United States, or does not fall within one of the other

21   enumerated categories of Article III, Section 2, of the Constitution; (2) is not a case or

22   controversy within the meaning of the Constitution; or (3) is not one described by any

23   jurisdictional statute. Baker v. Carr, 369 U.S. 186, 198 (1962); D.G. Rung Indus., Inc. v.

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS AND PLAINTIFF’S MOTION TO AMEND - 4
 1   Tinnerman, 626 F.Supp. 1062, 1063 (W.D. Wash. 1986); see 28 U.S.C. §§ 1331 (federal

 2   question jurisdiction) and 1346 (United States as a defendant). When considering a motion to

 3   dismiss pursuant to Rule 12(b)(1), the court is not restricted to the face of the pleadings, but may

 4   review any evidence to resolve factual disputes concerning the existence of jurisdiction.

 5   McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988), cert. denied, 489 U.S. 1052

 6   (1989); Biotics Research Corp. v. Heckler, 710 F.2d 1375, 1379 (9th Cir. 1983). A federal court

 7   is presumed to lack subject matter jurisdiction until plaintiff establishes otherwise. Kokkonen v.

 8   Guardian Life Ins. Co. of America, 511 U.S. 375 (1994); Stock West, Inc. v. Confederated

 9   Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989). Therefore, plaintiff bears the burden of proving the

10   existence of subject matter jurisdiction. Stock West, 873 F.2d at 1225; Thornhill Publishing Co.,

11   Inc. v. Gen’l Tel & Elect. Corp., 594 F.2d 730, 733 (9th Cir. 1979).

12          C. STANDARD ON MOTION FOR LEAVE TO AMEND COMPLAINT

13          Under Fed. R. Civ. P. 15(a)(2), “a party may amend its pleading only with the opposing

14   party’s written consent or the court's leave. The court should freely give leave when justice so

15   requires.” A motion to amend under Rule 15(a)(2), “generally shall be denied only upon

16   showing of bad faith, undue delay, futility, or undue prejudice to the opposing party.” Chudacoff

17   v. University Medical Center of Southern Nevada, 649 F.3d 1143 (9th Cir. 2011).

18          Unless it is absolutely clear that no amendment can cure the defect, a pro se litigant is

19   entitled to notice of the complaint’s deficiencies and an opportunity to amend prior to dismissal

20   of the action. See Lucas v. Dep't of Corr., 66 F.3d 245, 248 (9th Cir. 1995).

21          D. LACK OF STANDING

22          “[N]o principle is more fundamental to the judiciary’s proper role in our system of

23   government than the constitutional limitation of federal-court jurisdiction to actual cases or

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS AND PLAINTIFF’S MOTION TO AMEND - 5
 1   controversies. One element of the case-or-controversy requirement is that plaintiffs must

 2   establish that they have standing to sue.” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 408

 3   (2013)(internal quotation marks and citations omitted). “A plaintiff seeking to establish

 4   standing must show that: (1) he or she has suffered an injury in fact that is concrete and

 5   particularized, and actual or imminent; (2) the injury is fairly traceable to the challenged

 6   conduct; and (3) the injury is likely to be redressed by a favorable court decision.” W.

 7   Watersheds Project v. Grimm, 921 F.3d 1141, 1146 (9th Cir. 2019).

 8          The State’s motion to dismiss should be granted and the Plaintiff’s motion for leave to

 9   file an amended complaint should be denied. Plaintiff’s Complaint and his proposed amended

10   complaint fail to establish that the Plaintiff has suffered an injury in fact “that is concrete and

11   particularized, and actual or imminent.” Further opportunities to amend would be futile. There

12   is no showing that the Plaintiff has been actually injured, in a concrete and particularized

13   manner, by the State’s entry into the compact. His alleged injury is based only on the possibility

14   of a future injury, one which has not happened and may not happen. The Plaintiff’s alleged

15   injuries have only the possibility of occurring if more states agreed to join the compact. He fails

16   to demonstrate that his alleged injuries are imminent. “Although imminence is concededly a

17   somewhat elastic concept, it cannot be stretched beyond its purpose, which is to ensure that the

18   alleged injury is not too speculative for Article III purposes—that the injury is certainly

19   impending.” Clapper, at 409. A “threatened injury must be certainly impending to constitute

20   injury in fact.” Id. (emphasis added). Plaintiff’s “allegations of possible future injury are not

21   sufficient.” Id. His theory of standing relies on a “highly attenuated chain of possibilities” and

22   does not satisfy “the requirement that the threatened injury . . . be certainly impending.” Id., at

23   410. The Plaintiff has failed to carry his burden to show that he has standing to bring this case.

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS AND PLAINTIFF’S MOTION TO AMEND - 6
 1           E. RIPENESS

 2           “The ripeness doctrine is drawn both from Article III limitations on judicial power and

 3   from prudential reasons for refusing to exercise jurisdiction.” Wolfson v. Brammer, 616 F.3d

 4   1045, 1057 (9th Cir. 2010)(internal quotation marks and citation omitted). “Through avoidance

 5   of premature adjudication, the ripeness doctrine prevents courts from becoming entangled in

 6   abstract disagreements.” Id. “The constitutional component of ripeness overlaps with the ‘injury

 7   in fact’ analysis for Article III standing.” Id., at 1058.

 8           The motion to dismiss should be granted because the case is not ripe. As stated above in

 9   Section B. “Lack of Standing,” the injuries the Plaintiff alleges are speculative and may never

10   occur. The Plaintiff does not allege a substantial risk of injury for the 2020 presidential election

11   or any election after that. “This dispute is more an abstraction than an actual case because the

12   supposed injury has not materialized and may never materialize.” Montana Envtl. Info. Ctr. v.

13   Stone-Manning, 766 F.3d 1184, 1190 (9th Cir. 2014).

14           Further, the Plaintiff’s proposed amended complaint does not resolve this jurisdictional

15   issue. His motion for leave to amend should be denied because it is “absolutely clear that no

16   amendment can cure the defect.” Lucas, at 248.

17           F. CONCLUSION

18           The motion to dismiss should be granted because the Plaintiff has failed to establish that

19   he has standing or that the issues in the case are ripe for review. The Plaintiff’s proposed

20   amended complaint does not cure these core failings – no amendment could - and so the motion

21   for leave to amend should be denied. The Court need not reach the State’s alternative grounds to

22   dismiss the case under the Eleventh Amendment. This case should be dismissed.

23

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS AND PLAINTIFF’S MOTION TO AMEND - 7
 1                                               III.   ORDER

 2          Therefore, it is hereby ORDERED that:

 3              •   The State of Washington’s Motion to Dismiss (Dkt. 9) IS GRANTED;

 4              •   The Plaintiff’s Motion for Leave of the Court to File a Response to the State’s

 5                  Reply (Dkt. 15) IS GRANTED;

 6              •   The Plaintiff’s Motion to Amend Civil Complaint (Dkt. 10) IS DENIED; and

 7              •   This case IS DISMISSED.

 8          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 9   to any party appearing pro se at said party’s last known address.

10          Dated this 11th day of June, 2019.

11

12
                                           A
                                           ROBERT J. BRYAN
13                                         United States District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON DEFENDANT’S MOTION TO DISMISS AND PLAINTIFF’S MOTION TO AMEND - 8
